United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1151
Issued: November 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2012 appellant, through his attorney, filed a timely appeal from a March 28,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits for
refusal of suitable work under 5 U.S.C. § 8106(c)(2).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 28, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s attorney contends that appellant was justified in declining the
offered position as he is medically unable to return to work due to his paranoid schizophrenia.
FACTUAL HISTORY
On December 18, 2000 appellant, then a 43-year-old maintenance worker, sustained a
traumatic injury in the performance of duty while lifting buckets of paint. OWCP accepted his
claim for low back sprain. Appellant received compensation for temporary total disability on the
periodic rolls.3
In a June 1, 2011 report, Dr. Paul S. Curtis, a Board-certified orthopedic surgeon and
appellant’s treating physician, diagnosed lumbar intervertebral disc displacement without
myelopathy, spinal stenosis lumbar region, sciatica and lumbago. He opined that the incident
appellant described was the competent medical cause of his conditions.
OWCP referred appellant for a second opinion evaluation. In a June 2, 2011 report,
Dr. Marco Berard, a Board-certified orthopedic surgeon, reviewed the medical record and a
statement of accepted facts. Upon examination he diagnosed low back strain and opined that
appellant had not reached his full recovery. Dr. Berard advised that appellant should be labeled
as light duty and occasionally lift up to 20 pounds, frequently up to 10 pounds and constantly 0
pounds. He concluded that appellant could not work his regular duty as a maintenance worker
but was capable of full-time light-duty work.
Appellant submitted reports dated August 31 and December 5, 2011 by Dr. Curtis
diagnosing cervical intervertebral disc degeneration.
On December 12, 2011 the employing establishment offered appellant full-time lightduty work as a motor vehicle dispatcher. Appellant declined the offer.
By letter dated January 4, 2012, OWCP found that the offered position was suitable to the
medical limitations imposed by Dr. Berard and allowed appellant 30 days to accept or explain his
reasons for refusing.
In a January 19, 2012 letter, appellant’s attorney argued that appellant’s refusal of the
offered position was justified as he was diagnosed with paranoid schizophrenia rendering him
unemployable.
On February 6, 2012 OWCP notified appellant that it had considered all the reasons he
provided for refusing to accept the offered position and did not find them to be valid. It
explained that he had 15 additional days to accept the position or his entitlement to compensation
benefits would be terminated.

3

By decision dated March 17, 2003, OWCP found an overpayment of compensation in the amount of $639.21
because Basic Life Insurance and Optional Life Insurance were not deducted from the wage-loss compensation that
appellant received for the period February 11, 2001 to August 10, 2002.

2

Appellant submitted a February 2, 2012 report by Jonathan Ecker, MD, who stated that
he had treated appellant for paranoid schizophrenia since July 2002. He was first hospitalized
for the condition while serving in the Navy when he was 18 years old and was hospitalized many
other times after that. In August 2004, the Department of Veterans Affairs increased appellant’s
level of service-connected disability from 30 to 70 percent for paranoid schizophrenia.
Appellant was judged to be unemployable because of his psychiatric condition. According to
Dr. Ecker, appellant continued to have auditory hallucinations despite taking his medication as
prescribed. He opined that appellant was totally disabled from work due to his psychiatric
condition of paranoid schizophrenia.
By decision dated March 28, 2012, OWCP terminated appellant’s wage-loss
compensation on the grounds that he refused an offer of suitable work in violation of 5 U.S.C.
§ 8106(c)(2). It found that Dr. Berard’s report represented the weight of the medical evidence.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for him or her is not entitled to compensation.4 OWCP has authority under this section
to terminate compensation for any partially disabled employee who refuses or neglects suitable
work when it is offered. Before compensation can be terminated, however, it has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.5 In other words, to justify termination of compensation under section 8106(c)(2),
which is a penalty provision, OWCP has the burden of showing that the work offered to and
refused or neglected by appellant was suitable.6
OWCP will make every reasonable effort to arrange for employment of a partially
disabled claimant, first with the employing establishment and then with a new employing
establishment. This effort will take into account both medical conditions which preexisted the
injury and those which arose afterwards.7
ANALYSIS
When OWCP reviewed the offered position and found it suitable, it relied on the opinion
of Dr. Berard, a second opinion orthopedic surgeon, who found appellant capable of light-duty
work. Appellant submitted a February 2, 2012 report from Dr. Ecker, who stated that he had
treated appellant for paranoid schizophrenia since July 2002. He had been hospitalized for the
4

5 U.S.C. § 8106(c)(2).

5

See Frank J. Sell, Jr., 34 ECAB 547 (1983).

6

See Glen L. Sinclair, 36 ECAB 664 (1985).

7

See J.N., Docket No. 09-1621 (issued July 14, 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.3 (December 1993).

3

condition a number of times. In August 2004, the Department of Veterans Affairs increased
appellant’s service-connected disability from 30 to 70 percent. Appellant was judged to be
unemployable because of his psychiatric condition. Dr. Ecker reported that appellant continued
to have auditory hallucinations despite taking his medication as prescribed. He opined that
appellant was totally disabled from work due to his psychiatric condition of paranoid
schizophrenia.
Because the record establishes that appellant had a preexisting paranoid schizophrenia
condition that could affect his employability, it was incumbent on OWCP to determine whether
the offered position was suitable from a psychiatric viewpoint. OWCP did provide him an
opportunity to submit medical evidence to support that his preexisting condition and medications
prevented him from accepting the offer but it has the burden of proof to establish that the offered
position was suitable. This burden pertains to appellant’s accepted orthopedic or physical
conditions and to the preexisting psychiatric disorder.
OWCP did not meet its burden of proof. It developed the medical evidence only from an
orthopedic viewpoint. OWCP failed to establish that the offered position was suitable to
appellant’s preexisting psychiatric disorder. The Board finds that it has erroneously terminated
his compensation under section 8106(c)(2).8 OWCP has not established that the offered position
was, in fact, suitable based on the preexisting psychiatric condition.
The Board will reverse OWCP’s March 28, 2012 decision terminating appellant’s wageloss compensation. On return of the record, OWCP shall retroactively reinstate his
compensation.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation under 5
U.S.C. § 8106(c)(2) as it did not establish that the offered position was suitable.

8

See D.C., Docket No. 12-459 (issued August 10, 2012) (where the Board held that OWCP did not meet its
burden of proof to terminate appellant’s compensation as it failed to establish that the offered position was suitable
to his preexisting post-traumatic stress disorder).

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

